Citation Nr: 0736985	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there is clear and unmistakable error in a 
February 2002 rating decision that awarded no more than a 
60 percent disability evaluation for post surgical 
residuals of squamous cell carcinoma of the right lung.   
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from the VA regional 
office (RO) in Chicago, Illinois that denied service 
connection for tinnitus in a February 2004 rating decision, 
determined that there was no error in a rating decision 
that denied no more than a 60 percent disability rating for 
post surgery residuals of squamous cell carcinoma of the 
right lung, and denied a total rating based on 
unemployability due to service-connected disability in a 
September 2005 rating decision.

The veteran was afforded a personal hearing in August 2007 
before the undersigned Veterans Law Judge sitting at 
Chicago, Illinois.  The transcript is of record.

Following review of the record, the issue of whether there 
is clear and unmistakable error in a rating decision that 
awarded no more than a 60 percent disability evaluation for 
post surgical residuals of squamous cell carcinoma of the 
right lung will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.  There is competent clinical evidence of record that the 
veteran does not have tinnitus as the result of any 
incident of service.

2.  The appellant completed high school and three years of 
college, and has employment experience as a prison officer.  
He reports that he last worked on a regular basis in March 
1998.

3.  Service connection is in effect for squamous cell 
carcinoma of the lung, status post thoracotomy, rated 60 
percent disabling; and anxiety disorder, rated 30 percent 
disabling.  A combined disability rating of 70 percent is 
in effect for service-connected disability.

4.  With benefit of the doubt in favor of the appellant, 
the service-connected disabilities preclude substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The criteria for assignment of a total rating based on 
individual unemployability due to service-connected 
disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for tinnitus.  He 
asserts that loud and sustained noise exposure in service 
led to ringing of the ears which has gotten progressively 
worse over the years.  He also maintains that he is totally 
disabled and unable to engage in any gainful employment due 
to service-connected disorders.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance 
to claimants in order to help them substantiate their 
claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2007).  In addition, 
they define the obligation of VA with respect to its duty 
to assist the claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2006). Considering the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection 
for tinnitus.  As evidenced by the statement of the case, 
the appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed 
of the ways in which the current evidence has failed to 
substantiate the claim.

The Board finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
September 2003, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim for 
tinnitus.  He was also been advised to submit relevant 
evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant was notified regarding the 
criteria for rating a disability, or for an effective date 
should service connection be granted by letter dated in 
February 2007. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus.  He was afforded a VA examination in 
September 2003, to include a medical opinion.  VA clinical 
records have been received and associated with the claims 
folder.  The veteran was afforded a personal hearing in 
August 2007.  Following review of the record, the Board 
finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does 
not have a duty to assist that is unmet with respect to 
this issue on appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits.

The Board would also point out that in view of the 
favorable decision with respect to the issue of entitlement 
to a total rating based on unemployability due to service-
connected disability, the duty to assist is unnecessary to 
aid the appellant in substantiating this claim.  This is 
because the appellant has been granted the full benefit 
sought on appeal in this regard.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating a claim. See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2).

1.  Entitlement to service connection for tinnitus.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b) (2007).

Factual background

The veteran's administrative records reflect that he had a 
military occupational specialty of quarry machine operator.  
He served in Vietnam.  

The service medical records reflect no complaints with 
respect to the appellant's ears or hearing.  Upon 
examination in February 1972 for separation from active 
duty, the ears were evaluated as normal and no pertinent 
defects were recorded.   The veteran filed a claim for 
service connection for tinnitus in August 2003.

Extensive VA outpatient clinical records dating from 1999 
were received and associated with the record.  No 
complaints referable to ringing of the ears or tinnitus 
were recorded.

The veteran underwent a VA outpatient audiogram in August 
2001 where he reported diminished hearing of two years' 
duration.  A complaint of tinnitus is not noted.  VA 
outpatient clinic notes dated in March and August 2001 
reflect that ear, nose and throat (ENT) status was 
negative..  The appellant was afforded a VA general medical 
examination in July 2001 and no reference to ringing of the 
ears was noted on ENT review.  An audiological evaluation 
was conducted in June 2002.  The veteran was reported to 
have complained of hearing loss.  No complaint of tinnitus 
was recorded. 

The appellant was afforded a VA audiology examination for 
compensation and pension purposes in September 2003.  The 
veteran reported noise exposure in service that entailed 
running of a rock crusher in an asphalt plant, and serving 
on an armed personnel carrier in close proximity to a 50-
calibur machine gun.  He denied any significant post 
service occupational noise exposure in a correctional 
facility.  He stated that he hunted deer and shot a shotgun 
approximately four to five times a year.  The examiner 
stated that the claims folder was reviewed.  It was noted 
that up until that time, there had been no mention of 
tinnitus until the current claim had been filed.

The examiner related that the veteran had been first 
examined by him in 2000 and by another practitioner in 
2002, and that there had been no complaints of tinnitus on 
those occasions.  It was reported that tinnitus had been 
present for approximately three years.  Following 
examination, the examiner stated that due to the veteran 
reporting that tinnitus began only in the last three to 
four years, the fact that on examination in the audiology 
clinic three years before he reported that tinnitus was not 
present, and that his hearing loss was not extreme 
considering his age and noise exposure experience, it was 
less likely that tinnitus was related to service.  

Legal Analysis

The veteran is competent to report that he has had ringing 
in his ears since service.  However, his report of in-
service tinnitus and continuity of symptomatology must be 
counterbalanced against the clinical evidence of record 
that shows no findings or complaints of tinnitus in service 
or for decades thereafter.  Also militating against the 
claim is the opinion by the VA audiology examiner in 
September 2003 finding that tinnitus was less than likely 
of service onset for the reasons specified above.  It is 
significant that the appellant stated at that time that he 
had only had tinnitus for the past three to four years.  
There is no other competent medical opinion in the record 
that supports a finding that the claimed tinnitus is 
related to service.  The Board thus concludes that the 
weight of the evidence is against the claim (See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the 
absence of treatment for the claimed disability for decades 
after service constituted negative evidence against the 
claim)), and service connection for tinnitus must be 
denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the preponderance of the evidence is against 
the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 57 (1991).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2007).  
It is established VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated as totally disabled. 38 C.F.R. § 4.16(b) 
(2007); see also 38 C.F.R. §§ 3.340, 3.341 (2007).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated 
totally disabled. 38 C.F.R. § 4.16(b) (2007).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra- schedular 
rating is for consideration where the veteran is 
unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating is, in itself, a 
recognition that the impairment makes it difficult to 
obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he or 
she can find employment. See Van Hoose v. Brown, supra.

Factual Background and Legal Analysis.

A claim for a total rating based on unemployability due to 
service-connected disability was received in May 2006.  In 
his application for increased compensation based on 
unemployability, the veteran indicated that he had 
completed high school and three years of college, had last 
worked full time in March 1998, and become too disabled for 
work in November 1999.

In this case, the veteran has a combined disability rating 
of 70 percent for service-connected disability.  He thus 
meets the threshold criteria for assigning individual 
unemployability, as he has at least one disability that is 
rated 60 percent or more, and another disorder which brings 
the combined rating to at least 70 percent or more under 38 
C.F.R. § 4.16(a) (2007).  Nevertheless, the primary 
question for consideration in this instance is whether the 
service-connected disabilities are sufficient in and of 
themselves to render the average person or the veteran 
personally unable to secure or follow substantially gainful 
employment.  After careful review of the evidence of record 
and the contentions advanced by the appellant and on his 
behalf, the Board concludes that a basis for a favorable 
decision is demonstrated.

During the course of the appeal period, VA outpatient 
clinical records indicate that the veteran continued to 
take medication for psychiatric disability.  On VA 
psychiatric examination in August 2006, the examiner noted 
that the appellant was not currently being followed in the 
behavioral medicine clinic, but that he had been prescribed 
psychotropic medication by his primary care physician at 
that VA medical center.  The veteran complained of wanting 
to cry at times and said that he felt anxiety about 
treatment for a medical condition.  Social history 
indicated that he was enjoyed good relationships within his 
immediate family and was significantly involved in local 
veterans' service organizations.  He stated that he had 
good friends whom he called on at times.  He related that 
he did the majority of the household cooking as his wife 
worked, maintained their vehicles, and did the yard work.  
It was reported that his hobbies included gardening, and 
working with other veterans.  Mental status was intact and 
no untoward symptoms or behavior was reported or observed.  
The veteran did report panic and depressive symptoms, as 
well as trouble sleeping.  Following examination, a 
diagnosis of anxiety disorder, not otherwise specified, was 
rendered.  The examiner opined that the veteran's anxiety 
and panic attacks appeared to be less intense and less 
frequent than on a VA examination in 2001.  It was further 
added that if the veteran was unable to obtain and hold 
gainful employment, it was because of the lengthy list of 
health issues that were the impediment more than his 
service-connected psychiatric disorder.  In view of such 
findings, it was found that the service-connected anxiety 
disorder would not have a significant impact on the 
veteran's ability to obtain and maintain some form of 
gainful employment.

The Board has considered all of the medical evidence 
obtained in support of the claim during the appeal period 
and finds that it shows that the appellant's service-
connected lung disability, in particular, might preclude 
securing or following some type of substantially gainful 
employment.  VA outpatient clinic notes dating from 
February 2005 reflect that the appellant sought frequent 
treatment and follow-up for respiratory symptoms that 
included persistent coughing sometimes "so hard he passes 
out", wheezing, shortness of breath, sputum production and 
chest congestion.  In March 2006, it was felt that he had 
an exacerbation of chronic obstructive pulmonary disease.  
Spirometric studies were interpreted as showing moderate 
obstructive lung disease with severe impairment of the 
small airways.  He was trialed on multiple medications and 
was prescribed a nebulizer.  The appellant was afforded a 
VA examination for respiratory diseases in August 2006.  
Following review of the record and physical examination, 
the examiner opined that while the veteran was not able to 
carry out job duties as a correctional officer due solely 
to his service-connected lung condition, it was less likely 
to interfere with sedentary employment.  

The Board finds, however, that while it was found on 
examination that the service-connected lung disability 
might not preclude some type of sedentary employment 
options, a pattern of frequent and relatively severe 
exacerbations of respiratory disability is clinically 
demonstrated.  The veteran presented testimony on personal 
hearing in August 2007 to the effect that he had tried to 
seek employment, but with his limited breathing and short 
windedness, nobody would hire him.  He stated that he had 
to take frequent rest breaks and had to use a nebulizer 
three to four times a day for about 15 to 20 minutes.  He 
stated that he had moderate lung pain.  The appellant 
related that he did work in his garden some, but did not 
engage in any strenuous activity, and that his son 
performed the tilling.  Under the circumstances, the Board 
concludes that the veteran is substantially unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability.  The benefit of the 
doubt is thus resolved in favor of the appellant in this 
matter by finding that a total rating based on 
unemployability due to service-connected disability is 
warranted.


ORDER

Service connection for tinnitus is denied.

A total rating based on unemployability due to service-
connected disability is granted, subject to controlling 
regulations governing the payment of monetary awards.


REMAND

The record reflects that service connection for squamous 
cell carcinoma, status post thoracotomy, right lower lung, 
was granted by rating action dated in March 2000.  A 60 
percent disability rating was assigned effective from 
October 8, 1999.  

The veteran asserts that there was clear and unmistakable 
error in the RO determination that denied no more than a 60 
percent disability evaluation for post operative lung 
disease.  In a memorandum to the RO dated in June 2005, the 
accredited representative contends that a 100 percent 
disability rating should have been awarded from the date of 
service connection based on pulmonary function tests 
obtained around that time, and pertinent regulation was 
cited.  It is argued that the Diffusion Capacity of the 
Lung for Carbon Dioxide by the Single Breath Method (DLCO 
(SB)) of 29.8 provided on VA examination in November 1999, 
in conjunction with a private report dated in September 
1999, requires the award of a 100 percent disability rating 
based solely on that factor.

The rating criteria for a 100 percent disability rating 
under 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2006) 
under the General Rating Formula for Restrictive Lung 
Disease are as follows:

A 30 percent rating is warranted where 
the FEV-1 is 56 to 70 percent of the 
predicted value, or the FEV- 1/FVC 
ratio is 56 to 70 percent, or the DLCO 
(SB) is 56 to 65 percent of the 
predicted value.  A 60 percent rating 
is warranted where the FEV-1 or the 
DLCO (SB) is 40 to 55 percent of the 
predicted value, or the FEV-1/FVC is 40 
to 55 percent, or the maximum oxygen 
consumption is 15 to 20 milliliters per 
kilogram per minute (with 
cardiorespiratory limit).  A 100 
percent rating is warranted where the 
FEV-1 is less than 40 percent of the 
predicted value or the ratio FEV-1/FVC 
is less than 40 percent, or the DLCO 
(SB) is less than 40 percent of the 
predicted value or maximum exercise 
capacity is less than 15 milliliters 
per kilogram per minute of oxygen 
consumption (with cardiac or 
respiratory limitation) or cor 
pulmonale (right heart failure) or 
right ventricular hypertrophy or 
pulmonary hypertension (shown by echo 
or cardiac catheterization) or 
episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy. 
Id.

Review of the record discloses that the veteran was 
afforded pulmonary function testing in association with VA 
examination in November 1999.  As noted by the 
representative, results obtained include a DLCO of 29.8 
that was recorded under the "PRED" column.  Although 
denoted by graph, no other interpretive values were 
provided as they were for FEV1 and FEV1/FVC.  The Board is 
thus of the opinion that the case should remanded for an 
expanded and complete interpretation of the DLCO in 
accordance with the rating criteria.  

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
a pulmonary laboratory 
specialist/technician for re-
interpretation of the results 
obtained on pulmonary function 
testing on November 8, 1999.  
Specifically, the results for the 
DLCO should be provided in their 
entirety, to include pre and post 
medication (RX) values.  

2.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


